Title: Benjamin Harrison to Virginia Delegates, 19 July 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen.
Richmond July 19th. 1782.

I enclose you a copy of the direction of a Letter dated 14th. May which came to me from Winchr. three days ago which I shou’d not have open’d but for its being frank’d by Mr. Livingstone, I am really concernd that so little care should have been taken in Communicating the Birth of a Dauphine to me, it may perhaps induce a belief in the Minister and french Court that it is a matter of no joy to the State, and that we are grown at least luke Warm in our attatchment to our illustrious ally. I know of no other way to satisfy the Minister, that his not being sooner complimented on the joyfull occasion by the State was not oweing to either Negligence or want of Attatchment, but by begging the favor of you to make Him fully acquainted with the circumstances and requesting Him to make them fully known to the French Court—the Letter that I have the honor to send Him on the occasion you will please to deliver Him at the same time. I prefer the mode of complimenting his Most Christian Majesty by Letter rather than by address, haveing ever look’d on the Latter as highly improper and too great an acknowledgement of the inferiority for the Sovereingnty of a State—the Way to become great and to make others think so is not only to act in Character but to shew the World that We claim & will support a Rank amongst the Nations of it.
A Report has prevaild here that Mr. John Todd of Kentuckie was in Philadelphia—last Winter was twelve Months— and that during his stay He associated himself with those who were for seperateing that Country from a dependance on this and was deeply concern’d in the measures taken at Philadelphia to bring that event to pass, if either of you know any thing of this I shall be much obliged to You for the communication. no letter or papers came by the last post from Philadelphia, we are much at a loss for the reason of this.
I am &C.
